Citation Nr: 1102086	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In December 2009, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In August 2009, the Veteran testified at a personal hearing 
before the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.


FINDING OF FACT

A low back disorder was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
November 2009  The United States Court of Appeals for Veterans 
Claims (Court) has held "that a remand by this Court or the 
Board confers on the Veteran or other claimant, as a matter of 
law, a right to compliance with the remand orders."  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the remand 
was to achieve further development of the claim, namely to obtain 
additional VA treatment records and to schedule a VA examination.  
A review of the post-remand record shows that VA treatment 
records were added in January 2010 prior to a VA examination, and 
that a complete VA examination report and opinion were obtained.  
Therefore, the Board determines that the RO/AMC substantially 
complied with the Board's orders in the November 2009 remand, and 
that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in October 2006, prior to the initial unfavorable AOJ 
decision issued in December 2006.  

The Board observes that the pre-adjudicatory VCAA notice issued 
in October 2006 informed the Veteran of the type of evidence 
necessary to establish service connection, how VA would assist 
him in developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, this 
letter advised him of the evidence required to substantiate a 
disability rating and effective date.  Therefore, the Board finds 
that the Veteran was provided with all necessary notice under 
VCAA prior to the initial adjudication of his claim. 

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim.  The Veteran's service treatment 
records, VA medical records from the Muskogee and Tulsa VA 
facilities, and the report of a January 2010 VA examination were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Board observes that the Veteran 
reported that he had treatment at the Oklahoma VA facility, but a 
request for records yielded a negative response.  The Veteran has 
not identified any additional records that VA needs to obtain for 
an equitable disposition of the claim.

With regard to the VA examinations, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the VA 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran's subjective complaints and medical 
history, and examined the Veteran.  He then provided an opinion 
that was supported by a rationale based in all the available 
evidence.  There is nothing to suggest that the examiner's 
opinion is not sufficiently based in the facts of the case or 
that he reached an arbitrary conclusion.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion for the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

The Veteran contends that his current low back pain is a result 
of injuries sustained during a motor vehicle accident (MVA) in 
service, when his right shoulder was also reportedly injured.  
Therefore, he claims that service connection is warranted for a 
low back disorder.

The Veteran's service treatment records report treatment for back 
pain on three occasions.  There is no reference to the accident 
the Veteran has cited.  Service treatment records reveal that the 
Veteran had a repair to the right shoulder performed in June 
1977, but the record only notes that the he had a recurrent right 
shoulder dislocation since before service.  There is no mention 
of an MVA.  Additionally, the service separation examination 
report reveals no complaint, treatment, or diagnosis with respect 
to the low back, and the clinical examination was normal.  
Nevertheless, the evidence meets the criterion of showing a 
disease, event, or injury in service. 

Post-service treatment records demonstrate that the Veteran has a 
current diagnosis of a low back disorder.  VA treatment records 
document complaints of recurrent low back pain, and X-rays and an 
MRI revealed degenerative disc disease at L5-S1.  The January 
2010 VA examiner diagnosed mild degenerative disc disease of the 
lumbosacral spine.  Thus, the Veteran meets the criterion of 
having a current disability that may be service-connected.

Nevertheless, the competent evidence of record does not relate 
the Veteran's current disorder with his back complaints in 
service.  The January 2010 VA examiner contemplated the Veteran's 
treatment records and medical history, to include his description 
of the accident; however, she found that the current degenerative 
disc disease was less likely related to complaints of pain during 
his military service, which were diagnosed as back strain and 
also related to prostatitis.  The basis for her assessment was 
that the service treatment records revealed no trauma or injury 
to the back during service.  She also observed that a September 
1981 X-ray of the spine was normal.  The examiner further 
determined that the current mild degenerative disc disease was 
more likely to a post-service fall from a ladder, injury when 
lifting a couch, and twisting of the back, all of which are 
documented in the claims file, as well as to the aging process.  

Thus, the only evidence of record that the Veteran has a low back 
disorder due to service is his own statements.  Under certain 
circumstances, lay statements may serve to support a claim for 
service connection by showing the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  In this case, the Board notes that the 
Veteran is competent to state that he experienced an MVA in 
service; however, he is not competent to state that he suffered 
an injury to his back at that time.  Moreover, the VA examiner 
documented the Veteran's self-reported medical history with 
respect to the purported MVA, but did not objectively conclude 
that the MVA resulted in a back injury as the Veteran complained.   

In addition, the first post-service complaint of back pain was in 
September 1982, at a VA examination for the Veteran's service-
connected right shoulder disability, at which he stated the 
service-connected disability manifested in pain in his back.  He 
made no reference to an in-service back injury at that time, and 
no diagnosis of a back disorder was assessed by the examiner.  
The Board also observes that the Veteran did not report the MVA 
or any back complaint or injury when he filed his first service 
connection claims in August 1978, which included the original 
service connection claim for the right shoulder.  Thus, the 
earliest reference to a potentially service-connected back 
disorder is the Veteran's September 2006 claim, over 28 years 
after discharge in June 1978.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (en banc).  

In light of the above, the Board finds that, although the Veteran 
is competent to describe an in-service MVA, the Veteran's 
credibility with respect to the claimed MVA and any resultant 
back injury is questionable.  Further, the evidence does not 
support a finding that there is a continuity of symptomatology 
between the present degenerative disc disease and his military 
service.  Moreover, the Veteran cannot ascribe a diagnosis to any 
back complaints or opine as to the etiology of a current low back 
disorder, particularly in consideration of the myriad post-
service back injuries he has sustained.  Therefore, the Board 
determines that the only competent and probative evidence as to 
the etiology of the Veteran's current degenerative disc disease 
of the lumbosacral spine is the negative opinion of the January 
2010 VA examiner.  Accordingly, the elements of a claim for 
service connection are not met in this case. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the secretary shall give the benefit of the doubt the to 
claimant.  38  U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by 
the above discussion, the preponderance of the evidence is 
against a finding that the Veteran has a current degenerative 
disc disease of the lumbosacral spine as a result of service.  
Therefore, his claim must be denied. 


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


